Per Curiam.

The defendant was prosecuted in the Common Pleas for an assault and battery on one Phillipi. The assault and battery was admitted; but it was contended that the defendant had been already convicted of the same offence. Questions are raised as to whether such former conviction was improperly procured by the said defendant, so as to in*15validate said judgment, or prevent it from operating as a bar.
McDonald, Roach § Lewis, for the appellant.
Jacob S. Rroadwell, Samuel H. Bushirh and Oscar B. Hord, for the State.
The Court found the defendant guilty, and assessed a fine, &c.
"We can not, under the decision in Hamilton v. Railsback, at this term, disturb this judgment. The record does not, in view of the decision quoted, contain the necessary statement to show us that all the evidence is before us.
The judgment is affirmed.